DETAILED ACTION
Status of Claims
	
The amendment filed 10/26/2022 has been entered. Claims 1-4 and 6-9 remain pending, of which 1-3 are withdrawn.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 4-9 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (Electrochimica Acta 209, 2016, 102-110) and Li et al. (US 2014/0087254).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the driving voltage of the lithium secondary battery" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Electrochimica Acta 209, 2016, 102-110).
Regarding claims 4, 7, and 8, Zhang discloses Li2ZrO3 coating on LiCoO2 as high voltage cathode materials for a lithium-ion battery comprising:
Li2ZrO3@LiCoO2 (Section 2.1.3).
LiCoO2 meets Applicant’s chemical formula 1. The coating layer is lithium zirconium oxide. With respect to the atomic ratio of Li/Co being 1 or greater, at least lithium hydroxide is mixed (Section 2.1.3), resulting in the claimed atomic ratio. With respect to the claimed cobalt elution amount, Zhang states having a Li2ZrO3 coating alleviates transition metal dissolution (abstract). Moreover, Zhang states the Li2ZrO3 coating can work as a protective layer to suppress the dissolution of transition metal (Section 3, last paragraph). Therefore, the above Li2ZrO3@LiCoO2 inherently meets the claimed value of 700 ppm or less under the recited conditions, contrary to the other.
Regarding claim 9, Zhang discloses charge-discharge cycling between 3.0 and 4.5 V (Section 2.3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (Electrochimica Acta 209, 2016, 102-110).
Regarding claims 4, 7, and 8, Zhang teaches Li2ZrO3 coating on LiCoO2 as high voltage cathode materials comprising:
Li2ZrO3@LiCoO2 (Section 2.1.3).
LiCoO2 meets Applicant’s chemical formula 1. The coating layer is lithium zirconium oxide. With respect to the atomic ratio of Li/Co being 1 or greater, at least lithium hydroxide is mixed (Section 2.1.3), resulting in the claimed atomic ratio. 
Zhang does not expressly teach an elution of amount of cobalt. However, Zhang teaches having a Li2ZrO3 coating alleviates transition metal dissolution (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a low or no cobalt elution because Zhang states the Li2ZrO3 coating can work as a protective layer to suppress the dissolution of transition metal (Section 3, last paragraph).
Regarding claim 6, Zhang teaches a coating thickness of 5-10 nm (p. 105, top right), which based on density, overlaps Applicant’s claimed range of 0.01-0.5 parts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recite amount of lithium metal oxide because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 9, Zhang teaches charge-discharge cycling between 3.0 and 4.5 V (Section 2.3).
Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as obvious over Li et al. (US 2014/0087254).
Regarding claim 4, 7, and 8, Li teaches cathode composite material and lithium ion battery using the same comprising:
cathode active material particle 12 having chemical formula LixB1-yLyO2, 0.1 ≤ x ≤ 1.1, 0 ≤ y < 1, B may be Co and L may be Al, Mg, Ti, V, Cr, and Nb (Fig 1, para 0023); and
coating layer 14 (Fig 1).
More specifically, the cathode active material particle 12 may be LiCoO2 (para 0023), reading on Applicant’s chemical formula 1. The coating layer 14 may be at least one of Li2TiO3 and Li2ZrO3 (para 0026). With respect to the atomic ratio of Li/Co being 1 or greater, the active material may be over-lithiated. 
With respect to the claimed cobalt elution amount, Li is silent. However, in Applicant’s published specification, Applicant states agglomerated lithium metal oxide particles form a non-uniform coating layer, thereby reducing the effect of suppressing cobalt elution. 
Li further teaches the coating layer can be a continuous material layer having a uniform thickness (para 0026). Therefore, having a uniform coating layer with result in the claimed cobalt elution amount, contrary to the other.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select lithium zirconium oxide and lithium titanium oxide from the list recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 6, Li teaches the coating layer is about 0.05-7 mass percentage (para 0030), which overlaps Applicant’s claimed range of 0.01-0.5 parts by weight. See MPEP 2144.05.
Regarding claim 9, the above cathode composite material would inherently have a driving voltage of 4.45 V or greater. See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723